Case 2:18-cv-00245-JRG Document 258 Filed 10/15/19 Page 1 of 4 PageID #: 28139



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

UNITED SERVICES AUTOMOBILE
ASSOCIATION,

      Plaintiff,
                                              Case No. 2:18-cv-245-JRG
      v.
                                                FILED UNDER SEAL
WELLS FARGO BANK, N.A.,

      Defendant.


 DEFENDANT WELLS FARGO BANK, N.A.’S REPLY IN SUPPORT OF ITS MOTION
       FOR SUMMARY JUDGMENT OF NO INDIRECT INFRINGEMENT
Case 2:18-cv-00245-JRG Document 258 Filed 10/15/19 Page 2 of 4 PageID #: 28140



        USAA has not identified a single piece of evidence raising a genuine issue of material fact

as to any of the three elements of induced and contributory infringement raised in Wells Fargo’s

Motion for Summary Judgment of No Indirect Infringement (“Motion”). (Dkt. No. 130).

        For the reasons explained in Wells Fargo’s Motion for Partial Summary Judgment Under

35 U.S.C. § 287(a) (Dkt. No. 133) and its Motion for Summary Judgment of No Willful

Infringement (Dkt. No. 134), and the corresponding Reply briefs (collectively, “Other MSJ

Briefs”) (all of which are incorporated by reference herein), there is no admissible evidence that

Wells Fargo had pre-suit knowledge of the Asserted Patents. And even if it did, for the same

reasons explained in Wells Fargo’s Other MSJ Briefs, there is no evidence that Wells Fargo knew

of, was willfully blind to, or intended to cause, alleged acts of infringement.

        USAA omits an important detail in its Response:



                             (Dkt. No. 155-7). This result is unsurprising, given USAA’s intentional

decision to submit its patent applications with non-publication requests. And even if Wells Fargo

had re-run its search at the time it acquired the alleged infringing component of its system

                  the results would have been the same because the Asserted Patents had not yet

issued. Ex. A, Carreker Agreement. As a result, Wells Fargo’s subsequent development of its

product, including its legitimate market research, provides no evidence of any of the essential

elements of indirect infringement.1 The same can be said for Wells Fargo’s post-suit conduct,

which is based on its good faith belief (in part, due to the prosecution history of the Asserted

Patents) that it does not infringe. The Court should grant Wells Fargo’s Motion.


1
 Indeed, none of the evidence cited in USAA’s Response specifically relates to the only claimed feature of the
Asserted Patents: autocapture. At most,



                                                      1
Case 2:18-cv-00245-JRG Document 258 Filed 10/15/19 Page 3 of 4 PageID #: 28141



Respectfully submitted on September 11, 2019.

                                                    By: Thomas M. Melsheimer
                                                        Thomas M. Melsheimer
                                                        TX Bar No. 13922550
                                                        tmelsheimer@winston.com
                                                        Michael A. Bittner
                                                        TX Bar No. 24064905
                                                        mbittner@winston.com
                                                        J. Travis Underwood
                                                        TX Bar No. 24102587
                                                        tunderwood@winston.com
                                                        Winston & Strawn LLP
                                                        2121 North Pearl Street, Suite 900
                                                        Dallas, TX 75201
                                                        (214) 453-6500 – Telephone
                                                        (214) 453-6400 – Facsimile

                                                         E. Danielle T. Williams
                                                         NC Bar No. 23283
                                                         dwilliams@winston.com
                                                         Winston & Strawn LLP
                                                         300 South Tryon Street, 16th Floor
                                                         Charlotte, NC 28202
                                                         (704) 350-7700 – Telephone
                                                         (704) 350-7800 – Facsimile

                                                         Matthew R. McCullough
                                                         CA Bar No. 301330
                                                         mrmccullough@winston.com
                                                         Winston & Strawn LLP
                                                         275 Middlefield Road, Suite 205
                                                         Menlo Park, CA 94025
                                                         (650) 858-6500 – Telephone
                                                         (650) 858-6550 – Facsimile




                                                2
Case 2:18-cv-00245-JRG Document 258 Filed 10/15/19 Page 4 of 4 PageID #: 28142



                                                       Jack Wesley Hill
                                                       TX Bar No. 24032294
                                                       wh@wsfirm.com
                                                       Ward, Smith & Hill, PLLC
                                                       P.O. Box 1231 1507 Bill Owens Parkway
                                                       Longview, Texas 75606-1231
                                                       (903) 757-6400 (telephone)
                                                       (903) 757-2323 (facsimile)

                                                       Counsel for Defendant
                                                       Wells Fargo Bank, N.A.



             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I hereby certify that under L.R. CV-5(a)(7)(B) that the foregoing document is filed under
seal pursuant to the Court’s Protective Order entered in this matter (Dkt. No. 40).

                                                    /s/ Michael Bittner
                                                    Michael Bittner



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who
are deemed to have consented to electronic service pursuant to Local Rule CV-5(a)(3)(A).


                                                    /s/ Michael Bittner
                                                    Michael Bittner




                                               3
